Citation Nr: 0515848	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-20 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from June 1946 to April 1948 
and from June 1953 to April 1972.  

By rating action in April 1985, the RO denied service 
connection for PTSD.  The veteran was notified of this 
decision and did not appeal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2002 decision by the RO 
which denied service connection for PTSD on a de novo basis.  

The Board notes that while the RO adjudicated the issue of 
service connection for PTSD on a de novo basis, the claim can 
only be reopened upon submission of new and material 
evidence.  The veteran was not prejudiced by the RO's action 
in that a de novo review is a lower threshold in establishing 
a claim of service connection.  However, the Board is 
required to conduct an independent new and material evidence 
analysis in claims involving final rating decisions.  See 
Jackson v. Principi, 265 F. 3rd 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd. 83 F.3d 1380 
(Fed. Cir. 1996).  Accordingly, the issue has been restated 
on the first page of this decision to reflect the appropriate 
adjudicatory issue on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for PTSD was finally denied by an 
unappealed rating decision by the RO in April 1985.  

3.  The additional evidence received since April 1985, is 
either cumulative of evidence already of record or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  


CONCLUSIONS OF LAW

1.  The April 1985 RO decision that denied service connection 
for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2004).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for PTSD.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108 (West 2002); 
C.F.R. §§ 3.104(a), 3.156(a), 3.159, 20.1105 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the Court essentially held that VA must 
provide notice "upon receipt" and "when" a substantially 
complete application for benefits is received.  The 
"notice" to the claimant is to include a request for any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  The "notice" also requires that VA 
will inform the claimant which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini II also 
mandated that notice precede an initial unfavorable AOJ 
(agency of original jurisdiction) decision on a service-
connection claim.  In this case, the notice and assistance 
provisions of the VCAA were provided to the veteran in August 
2001, prior to the December 2002 adjudication of his claim, 
and he was provided with the law and regulations pertaining 
to VCAA, including 38 C.F.R. § 3.159, in the March 2003 
statement of the case (SOC).  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO's de novo adjudication 
of the claim is not shown to have any effect on the case, or 
to cause injury to the appellant.  That is, a de novo review 
or merits analysis of the claim is a lower threshold to 
establish service connection than is necessary under the new 
and material evidence standard.  As such, the Board concludes 
that the error is harmless, and does not prohibit 
consideration of this matter.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The Board concludes that information and discussions as 
contained in the December 2002 rating decision, the March 
2003 SOC, the May 2003 and December 2004 supplemental 
statements of the case (SSOC), and in letters sent to the 
veteran in August and September 2001, July 2002, April and 
November 2003, and April 2004 have provided him with 
sufficient information regarding the applicable regulations.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefits sought.  The veteran 
was also afforded an opportunity to testify at a hearing 
before the undersigned member of the Board in May 2005, but 
failed to report.  Thus, the veteran has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how the claim was 
still deficient.  

In several letters, most recently in April 2004, VA notified 
the veteran of his responsibility to submit competent 
evidence which showed a diagnosis of PTSD which is related to 
military service.  This letter informed him of what evidence 
was necessary to substantiate the claim for service 
connection.  The letter also suggested that he submit any 
evidence in his possession.  By this letter, he was notified 
of what evidence, if any, was necessary to substantiate his 
claim and indicated which portion of that evidence he was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on his behalf.  Clearly, 
from submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to the 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  Based on the above, the Board 
concludes that any defect in the timing of the VCAA notice or 
in the RO's adjudication of the claim on the merits is 
harmless error.  See generally, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  See also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning blind adherence in the 
face of overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by him is harmless.  Cf. Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Finality

Service connection for PTSD was denied by the RO in April 
1985.  There was no appeal of this decision and it became 
final.  Therefore, the laws and regulations governing 
finality and reopening of a previously disallowed claim is 
pertinent in the consideration of the current claim on 
appeal.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  Furthermore, the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  Here, the 
veteran's request to reopen the claim of service connection 
for PTSD was received in May 2001.  Consequently, the current 
appeal will be decided under the old version of § 3.156(a) as 
is outlined in the decision below.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2000).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

The evidence of record at the time of the April 1985 rating 
decision that denied service connection for PTSD included the 
veteran's service medical records and a January 1985 VA 
psychiatric examination report.  

The service medical records showed no complaints, treatment, 
abnormalities, or diagnosis referable to any psychiatric 
disorder, including PTSD.  Likewise, the VA psychiatric 
examination found no evidence of any psychiatric disorder.  

In April 1985, the RO denied service connection for PTSD on 
the basis that there was no evidence of a psychiatric 
disorder or PTSD in service or at present.  The veteran was 
notified of this decision and did not appeal.  

The evidence added to the record since the April 1985 rating 
decision includes two QTC psychiatric examination reports 
(April 2003 and March 2004), numerous service department 
treatment records from 1998 to 2003, and an August 2003 
opinion from an registered nurse/licensed certified social 
worker (RN/LCSW).  

The two QTC psychiatric examinations were conducted for the 
specific purpose of determining whether the veteran had PTSD.  
The same psychiatrist conducted both examinations.  The 
psychiatrist indicated that he had reviewed the entire claims 
file and included a detailed description of the veteran's 
service and medical history, and the clinical findings from 
mental status examination.  He noted that the veteran had no 
prior psychiatric history, except for the eight sessions with 
the clinical social worker.  The veteran was considered a 
reliable historian, and was fully oriented with good 
appearance and hygiene.  His affect and behavior were normal 
and he communicated well.  There was no evidence of panic 
attacks, anxiety, delusions, hallucinations, or obsessive 
rituals.  His thought processes flowed in a sequential, 
normal manner and there was no impairment in abstract 
thinking.  The veteran appeared to have some moderate 
problems with retention of highly learned material and 
forgetting to complete tasks, but there was no evidence of 
any suicidal or homicidal ideations.  The examiner noted that 
the veteran appeared to have a combination of depression, 
anxiety, low mood, and some obsessionalism with several 
medical issues.  However, while the veteran exhibited some of 
the criteria for PTSD, he did not feel that it reached a 
level for a diagnosis of PTSD.  

The service department medical records showed treatment for 
various maladies on numerous occasions from 1998 to 2003.  
The records indicated that the veteran was referred for 
psychiatric evaluation because of memory loss and to evaluate 
possible PTSD.  (See June 2003 VA outpatient treatment note).  

The letter from the RN/LCSW, dated in August 2003, indicated 
that the veteran was seen in eight supportive cognitive 
behavioral/stress management/grief reductions sessions 
regarding his significant memory loss, preoccupation with 
intrusive memories of Vietnam and guilt that his wife had 
left him because he had a flashback one night and tried to 
karate chop her.  The examiner noted that the veteran had an 
extensive history of trauma exposure dating back to the 
Korean War.  He was frequently emotionally labile and 
laughing when he related terrible and tragic events he had 
seen or been a part of during service, but was visibly sad 
when he talked about the loss of his wife and admitted to 
extreme loneliness.  The examiner opined that the veteran 
clinically met the criteria for PTSD and continued to have 
pervasive PTSD symptoms.  

The Board notes that a diagnosis or opinion by a health care 
professional is not conclusive and is not entitled to 
absolute deference.  Indeed, the Court has provided guidance 
for weighing medical evidence.  For example, a medical 
opinion based on speculation, without supporting clinical 
data or other rationale does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  A bare conclusion, even when reached 
by a health care professional is not probative without a 
factual predicate in the record.  Miler v. West, 11 Vet. App. 
345, 348 (1998).  Finally, a bare transcription of lay 
history, unenhanced by additional comment by the transcriber 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  LaShore v. Brown, 
8 Vet. App. 406, 409 (1995).  In sum, the weight to be 
accorded the various items of medical evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity.  

In the instant case, the opinion by the RN/LCSW was not 
supported by clinical evidence or findings.  Her bare 
conclusion, without any analysis or discussion of the facts 
renders the opinion inadequate and does not provide the 
required degree of medical certainty.  Miler, 11 Vet. App. at 
348; Black, 5 Vet. App. at 180.  The opinion was based on the 
veteran's self-described history and did not include a review 
of the claims file.  Moreover, the nurse/social worker is not 
shown to have any particular expertise in the diagnosis of 
psychiatric disorders.  

On the other hand, the two QTC examination were conducted by 
a licensed psychiatrist who had reviewed the claims file and 
interviewed the veteran at length for the purpose of 
determining whether he had PTSD.  The Board finds the QTC 
opinions persuasive in that they were based on a 
comprehensive review of the entire record, including the 
opinion of the nurse/social worker, and an evaluation of the 
veteran.  The opinions included a detailed discussion of all 
relevant facts, addressed the various manifestations 
suggestive of other possible diagnoses, and offered a 
rational and plausible explanation for concluding that the 
veteran does not have PTSD.  

In light of the discussion above, the Board finds no basis to 
reopen the claim of service connection for PTSD.  Therefore, 
the appeal is denied.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for PTSD, the appeal is 
denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


